EXHIBIT 21 ALEXANDER’S, INC. SUBSIDIARIES OF REGISTRANT 731 Commercial Holding LLC 731 Commercial LLC 731 Office One Holding LLC 731 Office One LLC 731 Office Two Holding LLC 731 Office Two LLC 731 Residential Holding LLC 731 Residential LLC 731 Restaurant LLC 731 Retail One LLC Alexander’s Department Stores of Brooklyn, Inc. Alexander’s Department Stores of New Jersey, Inc. Alexander’s Kings Plaza, LLC Alexander’s of Kings, LLC Alexander’s Management LLC Alexander’s of Brooklyn II LLC Alexander’s of Brooklyn, Inc. Alexander’s of Flushing, Inc. Alexander’s of Rego Park II, Inc. Alexander’s of Rego Park III, Inc. ALX of Paramus, LLC Alexander’s Personnel Providers, Inc. Alexander’s Rego Park Center, Inc. Alexander’s Rego Shopping Center, Inc. Alexander’s Restaurant LLC Kings Parking, LLC Kings Plaza Lender LLC Ownreal Inc. Rego Park Commercial LLC Rego Park Residential LLC Sakraf Wine & Liquor Store, Inc.
